•           •           •     
  •          •         •



 

MEMORANDUM OPINION
 
No. 04-10-00321-CR

IN RE Arturo Neri PRADO

Original Mandamus Proceeding

 
PER CURIAM
 
Sitting:            Rebecca Simmons, Justice
Steven C. Hilbig, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: May 19, 2010 

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
            On April 26, 2010, relator Arturo Neri Prado filed a petition for writ of mandamus, seeking
relief from his final felony conviction.  However, this court does not have jurisdiction to grant the
requested relief.  Only the Court of Criminal Appeals has jurisdiction relating to final post-conviction felony proceedings.  See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2009);
Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,
483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to challenge 
 
 
a final felony conviction.”).  Accordingly, relator’s petition for writ of mandamus is dismissed for
lack of jurisdiction.
PER CURIAM
DO NOT PUBLISH